CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated July 22, 2009 on Emerging Markets Opportunity Fund for the fiscal year ended May 31, 2009 which is incorporated by reference in this Registration Statement (Form N-1A No. 2-88816 and 811-3940) of Strategic Funds, Inc. ERNST & YOUNG LLP New York, New York September 22, 2009
